Judgment of conviction of the County Court of Queens county reversed upon the law and the facts and a new trial ordered. The charge of the learned court failed to present to the jury clearly the question of fact as to whether or not the confession, independent of whether it was true or false, was procured by duress or violence and was signed by appellant under the influence of fear produced by threats. While no exception was taken, we are of opinion that the court’s failure in this respect constituted reversible error. Lazansky, P. J., Rich and Seudder, JJ., concur; Young and Tompkins,' JJ., dissent and vote to affirm.